Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame with the spring must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Namely, the frame with the spring attached to the table top is not shown in the figure and discussed in detail in the specification.  Furthermore, it is unclear how the range has a spring constant in Newtons and said overbed table top has a weight in pounds wherein a ratio of said weight to the spring constant is in a range of 0.18 to 0.21.
Claims 2, 3, 10, 16, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2007/0034119) in view of Trinder, II et al (2015/0320035; incorporated by reference Paragraph 0021 of the specification) and Haase et al (2021/0204687).  Lin teaches an overbed table top (Fig. 4; capable of use over a bed), comprising: a monolithic portion (32) having a top surface (top of tray 32), a bottom surface (bottom edge of 32), and an edge surface (vertical side of 32) spanning between said top surface and said bottom surface, said bottom surface including an open cavity wherein a peripheral region of said bottom surface circumscribes said open cavity (Fig 5) and  a hidden layer of a wood-based material (31) adapted to support fasteners that are adapted to attach said overbed table top to a frame. Wherein said top surface further includes at least one open receptacle (311).   For claim 1, Lin fails to teach that the monolithic portion is made of an antimicrobial material. However, Lin does teach that the table is usable in a medical setting (see abstract).  Trinder teaches that antimicrobial material panel useable in tabletops (paragraph 0079).  It would have been obvious to .
For claim 7, Lin in view of Trinder and Haase fails to specifically teach adhesive between a surface of the cavity and the wood-base material.  Haase further teaches adhesive (28,38) used to attach the wood-base material to adjacent structures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tabletop of Lin in view of Trinder and Haase by adding adhesive between the wood-base material and a surface of the cavity, such as is taught by Haase, to securely attach the wood-base material to the rest of the table top structure.

Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2007/0034119) in view of Trinder, II et al (2015/0320035; incorporated by reference Paragraph 0021 of the specification) and Haase et al (2021/0204687) as applied to claims 1, 7, 8 and 11 above, and further in view of Roddier (FR 2700236).  As stated above, Lin in view of Trinder and Haase teaches the limitations of claim 1, including a monolithic region on the tabletop. Lin further teaches a drain (313) on the tabletop.  For claims 2, 3 and 9, Lin in view of Trinder and Haase fails to teach that the monolithic region has an open channel traversing an annular path at said top surface.  Roddier teaches an overbed tabletop (1) wherein there is an open concentric channel (5) traversing an annular path at said top surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tabletop of Lin in view of Trinder and Haase by adding a channel around the edge thereof, such as is taught by Roddier, to provide a path for liquid on the table to the drain.
	 For claim 9, although the liquid volume in a range of the channels of Lin in view of Trinder, Haase and Roddier is not specifically disclosed, it would have been an obvious consideration to design the table top so that this range is in the range of 6 to 14 fluid ounces, depending on the desired need of the person constructing the tabletop.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2007/0034119) in view of Trinder, II et al (2015/0320035; incorporated by reference  as applied to claims 1, 7, 8 and 11 above, and further in view of the disclosed prior art (paragraph 0019).  As stated above, Lin in view of Trinder and Haase teaches the limitations of claim 1, including a tabletop. For claim 10, Lin in view of Trinder and Haase fails to teach a frame with a spring attached to the table top.  In the disclosed specification, paragraph 0019, it is stated that this spring frame is well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tabletop of Lin in view of Trinder and Haase by using this spring frame therewith, to provide a support for the top.
Claim 1, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR20080003770 in view of Haase et al (2021/0204687).  KR’770 teaches a table top (Fig. 1; capable of being place on a bed), comprising: a monolithic portion (21) having a top surface (top of tray 21), a bottom surface (bottom edge of 23), and an edge surface (vertical side of 23) spanning between said top surface and said bottom surface, said bottom surface including an open cavity wherein a peripheral region of said bottom surface circumscribes said open cavity (Fig 8) and a hidden layer of a wood-based material (30) adapted to support fasteners that are adapted to attach said overbed table top to a frame. Wherein said top surface further includes at least one open receptacle (portion of 21 receiving 11).  The monolithic portion is made of an antimicrobial material (see translation under tech-solution).  For claim 1, KR’770 fails to teach a laminate portion disposed in said open cavity and coupled to said monolithic portion, said laminate portion including an exposed layer of a moisture impervious material. Haase teaches a laminate portion (42) disposed in an open cavity of rim (14) and coupled to a wood portion (particle board 32 via adhesive 38), said laminate portion including an exposed layer of a moisture impervious material (plastic; paragraph 0028). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tabletop of KR’770 by adding a laminate portion at the bottom therein, such as is taught by Haase, to protect the lower portion of the tabletop/wood portion from damage.  Both the wood and laminate portion adapted to support fasteners that are adapted to attach the table top to a frame.
For claim 7, KR’770 in view of Haase fails to specifically teach adhesive between a surface of the cavity and the wood-base material.  Haase further teaches adhesive (28,38) used to attach the wood-base material to adjacent structures.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tabletop of KR’770 in view of Haase by adding adhesive between the wood-base material and a surface of the cavity, such as is taught by Haase, to securely attach the material to the rest of the table top structure.
For claim 8, KR’770 in view of Haase further teaches that said exposed layer of said moisture impervious material is co-planar with said peripheral region of said bottom surface
Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KR20080003770 in view of Haase et al (2021/0204687) as applied to claims 1, 7, 8 and 11 above, and further in view of Roddier (FR 2700236).  As stated above, KR’770 in view of Haase teaches the limitations of claim 1, including a monolithic region on the tabletop.  For claims 2, 3 and 9, KR’770 in view of Haase fails to teach that the monolithic region has an open channel traversing an annular path at said top surface.  Roddier teaches a tabletop (1) wherein there is an open concentric channel (5) traversing an annular path at said top surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tabletop of KR’770 in view of Haase by adding a channel around the edge thereof, such as is taught by Roddier, to provide a path for liquid on the table to run.
	 For claim 9, although the liquid volume in a range of the channels of KR’770 in view of Haase and Roddier is not specifically disclosed, it would have been an obvious consideration to design the table top so that this range is in the range of 6 to 14 fluid ounces, depending on the desired need of the person constructing the tabletop.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR20080003770 in view of Haase et al (2021/0204687) as applied to claims 1, 7, 8 and 11 above, and further in view of the disclosed prior art (paragraph 0019).  As stated above, KR’770 in view of Haase teaches the limitations of claim 1, including a tabletop. For claim 10, KR’770 in view of Haase fails to teach a frame with a spring attached to the table top.  In the disclosed specification, paragraph 0019, it is stated that this spring frame is well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tabletop of KR’770 in view of Haase by using this spring frame therewith, to provide a support for the top.

Allowable Subject Matter
Claims 12-15, 17-20, 22 and 24 are allowed. (For claim 12, the prior art fails to teach a table top, comprising: a monolithic portion having a top surface, a bottom surface, and an edge surface, said bottom surface including a peripheral region circumscribes an open cavity, said peripheral region of said bottom surface including two portions thereof that are parallel to one another; said monolithic portion having a first open channel traversing an annular path at said top surface and a second open channel traversing a linear path at each of said two portions of said peripheral region of said bottom surface; and a laminate portion disposed in said open cavity and coupled to said monolithic portion, said laminate portion including a moisture impervious material coupled to a hidden layer of a wood-based material adapted to support fasteners that are adapted to attach said table top to a frame.  For claim 18, the prior art fails to teach a table top, comprising: a monolithic portion having a top surface, a bottom surface, and an edge surface, said bottom surface including an open cavity wherein a peripheral region of said bottom surface circumscribes said open cavity; said peripheral region of said bottom surface including two portions thereof that are parallel to one another; said monolithic portion having a first open channel traversing an annular path at said top surface and two second open channels, each of said second open channels traversing a linear path at one of said two portions of said peripheral region of said bottom surface; portions of said first open channel being parallel to said second open channels and offset with respect thereto wherein each of said portions of said first open channel is closer to said edge surface than a nearest one of said second open channels; and a laminate portion disposed in said open cavity and coupled to said monolithic portion, said laminate portion including an exposed layer of a moisture impervious material coupled to a hidden layer of a wood-based material adapted to support fasteners that are adapted to attach said table top to a frame. ) 
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
December 3, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637